DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Supplemental response (in response to the OA mailed 09/01/2020) filed 1/13/2021 is acknowledged. Claims 5, 7-12, 14-26 are now pending. It is noted that Claim 22 should also be listed “(New)” as it is a new claim not previously presented. 

Claim Objections
Claim 24, in the limitation, the underlined wording,  “in a same wiring route, the wiring procedure selection buttons are distinguished by a type of the wiring harness for the application of the wiring harness in one of a direct current (DC), an alternate current (AC), and shield and grounding” is not clear. {note: for purposes of examination, this limitation will be interpreted as “distinguished by a type of the wiring harness [for the application of the wiring harness in] where the type of the wire harness is one of a direct current (DC), an alternate current (AC), and shield and grounding}.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 5, 7-9, 11-12, 14-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed limitation “wherein the wiring procedure selection buttons are displayed in different colors based on an application of the wire harness” is not described in the specification as filed. The specification is silent regarding the selection buttons being displayed in accordance with an application of the wire harness. Similarly, the specification does not describe “wherein the application of the wire harness includes a purpose of use….”
The specification discloses: 
[0041] The wiring procedures are arranged so as to be grouped by use of the wire harness, i.e., for DC (direct current), AC (alternate current), shield and grounding. It is arranged so that particularly DC wire harness and AC wire harness are not vertically and horizontally adjacent to each other.
[0042] In the example shown in FIG. 2, the buttons used for DC wire harness are "U10-1" to "U10-4" of "STEP 1", "U20-1" and "U20-2" of "STEP 2", "U30-1", "U30-2" . . . and "U31-1", "U31-2" . . . of "STEP 3", "U40-1" to "U40-3" of "STEP 4", "U50-1" to "U50-5" of "STEP 5", "U60-1" and "U60-2" of "STEP 6", and "U70-2", "U70-3", "U72-1", "U72-2", "U73-2" to "U73-4" of "STEP 7". 
[0043] The buttons used for shield wire harness are "U32-1" to "U32-3" of "STEP 3", "U51-1" to "U51-3" of "STEP 5", and "U71-1", "U71-2" of "STEP 7". 
[0044] The buttons used for AC wire harness are "U32-4" of "STEP 3", and "U52-1" to "U52-3" of "STEP 5". 
buttons used for grounding wire harness are "U60-3" of "STEP 6", "U70-1", "U73-1" of "STEP 7", and "U80-1" of "STEP 8". 
Therefore, buttons corresponding to the wire harness a particular specific usage (so as to differentiate between the (type of) wire)s, is not the same as the buttons being “displayed in different colors based on an application of the wire harness” as claimed. The buttons being displayed in different colors based on “application of the wire harness” or “the application of the wire harness includes” as presently claimed, implicates more than what it is disclosed in the specification as filed.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11-12, 19-21, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyama et al. (US 2016/0225492) in view of Hadley et al. (US 2012/0271596).
As to Claim 5, Toyama et al. discloses A wire harness wiring operation support system, comprising: a display section that comprises a procedure display region for displaying a plurality of wiring procedure selection buttons, each corresponding to a wire harness to be wired (fig.1-para.0032- The controller 3 instructs the worktable 7 to display wiring routes of the electric wires, and connection information between the electric wires and the connector based on the read-out wiring information and connection information; para.0033-The controller 3 can be composed of a personal computer, or other computer devices. The computer device is equipped with a display such as a liquid crystal display device; fig.3-para.0035-formboard identification and associated harness id’s are displayed for selected- when a {each entry number is read as a wring procedure selection button, as each entry may be selected and the wires associated with each harness is displayed, {each entry that may be selected corresponds to a harness ID and associated connector ID};
fig.4-para.0036-0038- wiring information of two wire harness 123-A, 123B is displayed- The wiring information is information in which information (wire ID) for identifying each electric wire and a wiring route of the electric wire are associated with each other. When a wire ID is selected {each entry number is read as a wring procedure selection button, as each entry may be selected and the wiring route corresponding to each wire is displayed}, a wiring route of an electric wire having the wire ID can be identified; fig.12-para.0056- display 4 provided in the controller 3…When the operator clicks the icon 4A {a wiring procedure selection button which corresponds to confirmation a first wiring route of an identified harness}, the controller 3 recognizes that the wiring of the electric wires W-1a, W-1b, and W-1c has been completed; para.0057- when the icon 4B {a wiring procedure selection button which corresponds to confirmation of a second wiring route} in FIG. 12B is clicked, the controller 3 confirms that the wiring of all the electric wires has been completed (FIG. 8, 5109, Y); para.0057-When the operator finishes the binding work of the electric wires W by using binding members Bu as shown in FIG. 11A, the operator clicks an icon 4C {a wiring procedure selection button which corresponds to confirmation of binding work of the wires of an identified harness}; see also fig.13-para.0060-0062- The operator performs a work of connecting the three electric wires W-1a, W-1b, and W-1c to the respective corresponding pins of the connector CC-1 while referring to the displayed contents…When the operator clicks the icon 4D (a wiring procedure selection button which corresponds to confirmation of connecting work}, the controller 3 recognizes that the connection of the connector CC-1 has been completed….the operator advances the connecting work of a connector CC-n required for the wire harness that is a manufacturing object. When read as a wiring procedure selection button which corresponds to connecting work});
the plurality of wiring procedure selection buttons being provided collectively for each wiring route of a plurality of wiring routes (fig.4-para.0036-0040- wiring information of two wire harness 123-A, 123B is displayed {which may be selected}-The wiring information is information in which information (wire ID) for identifying each electric wire and a wiring route of the electric wire are associated with each other. When a wire ID is selected, a wiring route of an electric wire having the wire ID can be identified {each entry that may be selected corresponds to a wire and corresponding wiring route are all displayed collectively}; para.0053-0054- the controller 3 reads out the wiring information of all the electric wires constituting the wire harness identified by the harness ID of 123-A. The controller 3 generates display data of the wiring routes to be displayed as an image on the worktable 7 based on the read-out wiring information; para.0056-wiring route of the electric wires W-1a, W-1b, and W-1c is displayed on the worktable 7 as shown in FIG. 12A. The operator can confirm the electric wires W to be wired by referring to the displayed contents in the display 4. The displayed contents include an icon 4A for informing the controller 3 that the wiring is completed. When the operator clicks the icon 4A, the controller 3 recognizes that the wiring of the electric wires W-1a, W-1b, and W-1c has been completed {icon 4a corresponds to identified harness 123-A, collectively for wiring route of wires W-1a, W-1b, and W-1c}; para.0056- The controller 3 then displays the wiring route of the four electric wires W-2a, W-2b, W-2c, and W-2d on the worktable 7 as shown in FIG. 10C; para.0057- when the icon 4B in FIG. 12B is clicked, the controller 3 confirms that the wiring of all the electric wires has been completed {icon 4b corresponds to identified harness 123-A, collectively for wiring route of wires W-2a, W-2b, W-2c, and W-2d}; para.0057- When the operator finishes the binding work of the electric wires W by using binding members Bu as shown in FIG. 11A, the operator clicks an icon 4C in FIG. 12C. Accordingly, the controller 3 recognizes that the wiring steps including the binding work have been completed {icon 4c corresponds to identified harness 123-A, collectively for binding work of wires of wiring route W-1a, W-1b, and W-1c and wires of wiring route W-2a, W-2b, W-2c, and W-2d}; para.0060-0062-fig.13- icons 4D and 4E each correspond to identified harness 123-A, each with to a connector corresponding collectively for wiring route of wires W-1a, W-1b, and W-1c and for wiring route of wires W-2a, W-2b, W-2c, and W-2d; when the icon 4E in FIG. 13B is clicked, the controller 3 confirms that the connection of all the connectors has been completed as shown in FIG. 11B (FIG. 9, 5209, Y);  icon 4F inquires whether a next wire harness is to be manufactured), and 
a wiring position display region for displaying a wiring position of the wire harness that corresponds to a selected wiring procedure selection button (figs.3-4-paras.0032, 0035-0040, 0045-The wiring information is information in which information (wire ID) for identifying each electric wire and a wiring route of the electric wire are associated with each other. When a wire ID is selected, a wiring route of an electric wire having the wire ID can be identified….For example, in the wire harness whose harness ID is 123-A, a wiring route of an electric wire whose wire ID is W-1a is identified by (x1, y1)-(x2, y2)-(x3, y3); fig.7, 10-12-para.0032, 0055- When the wiring route of the three electric wires W-1a, W-1b, and W-1c is displayed as shown in FIG. 10A, an operator actually wires the three electric wires W-1a, W-1b, and W-1c according to the wiring route as shown in FIG. 10B. The actual electric wires are indicated by solid lines; para.0056- The controller 3 then displays the wiring route of the four electric wires W-2a, W-2b, W-2c, and W-2d on the worktable 7 as shown in FIG. 10C. At this time, the display 4 can display that the wiring route of the electric wires W-2a, W-2b, W-2c, and W-2d is displayed on the worktable 7 as shown in FIG. 12B. The operator actually wires the four electric wires W-2a, W-2b, W-2c, and W-2d according to the wiring route as shown in FIG. 10D; para.0057- controls the display 4 to display an instruction to perform a binding work of binding the wired electric wires as shown in FIG. 12C. When the operator finishes the binding work of the electric wires W by using binding members Bu as shown in FIG. 11A, the operator clicks an icon 4C; figs.7-11, 13-para.0058-The controller 3 identifies identification information ID_C of the connector corresponding to the wire harness in which the wiring has been completed by 
wherein at least one of a main body and an interior of the main body is displayed as a three-dimensional information in the wiring position display region, 
wherein the wiring position is displayed as a three-dimensional information, 
wherein the wiring procedure selection buttons are arranged so as to correspond to an order of procedure for wiring the wire harness (fig.4-para.0036-0038; When a wire ID is selected, a wiring route of an electric wire having the wire ID can be identified {each entry number is read as a wring procedure selection button, as each entry may be selected and the wiring route corresponding to each wire is displayed, and where the wire IDs are arranged so as to correspond to an order of procedure of the wire harness corresponding to the harness ID 123-A/B}; fig.6A-C,8-para.0045- the wiring route of the three electric wires W-1a, W-1b, and W-1c is displayed, and the wiring route of the four electric wires W-2a, W-2b, W-2c, and W-2d is subsequently displayed in turn as shown in FIGS. 6A and 6B; fig.12-para.0056- display 4 provided in the controller 3…When the operator clicks the icon 4A {a wiring procedure selection button which corresponds to confirmation a first wiring route of an identified harness}, the controller 3 recognizes that the wiring of the electric wires W-1a, W-1b, and W-1c has been completed; para.0057- when the icon 4B {a wiring procedure selection button which corresponds to confirmation of a second wiring route} in FIG. 12B is clicked, the controller 3 confirms that the wiring of all the electric wires has been completed (FIG. 8, 5109, Y); fig.12-13-para.0060-0062- where inquires a next wire harness is to be manufactured).
Toyama et al. discloses where the plurality of entries displaying the harness identification, the corresponding wires and wiring routes may be selectable (as discussed above) and where an equipment selection buttons; wherein at least one of a main body and an interior of the main body is displayed as a three-dimensional information in the wiring position display region, wherein the wiring position is displayed as a three-dimensional information, wherein the wiring procedure selection buttons are displayed in different colors based on an application of the wire harness.
Hadley et al. discloses a plurality of selection buttons (figs.13,16-21- para.0064- the navigation window 1002 contains the following four navigation sub trees: Harness End Item (HEI), Wire Harness Installation (WHI), System, and Connection. Each sub tree can be expanded by double-clicking either the sub tree name or by selecting the plus sign next to the sub tree name; para.0065-System is a dynamically generated list of connections from FIODS organized by 6-digit system numbers. The WHI and WHA nodes below the system tree allow the user to choose which three-dimensional wire harness model type (Installation or Assembly) to use to display the connection route; para.0066-Connection is a dynamically generated list of connections from FIODS. Similar to the System tree, the WHI and WHA nodes below the connection tree allow the user to choose which three-dimensional wire harness model type (Installation or Assembly) to use to display the connection route; para.0074- The segment content viewer function provides an ability to view the wire content for a selected three-dimensional wire harness segment. The user is able to select a segment in either a WHA or WHI model and view the wires which route through the segment; para.0076-0077- As shown in FIG. 19, the user navigates to the desired connection, expands the system tree and selects the checkbox next to the desired connection. Once the associated 3D Wire Harness Models and Connection data have been loaded into the 3D Physical Data window and Logical Data window, the user is provided with a selectable net column to sort the table data by net); wherein at least one of a main body and an interior of the main body is displayed as a three-dimensional information in the wiring position display region (para.0030, 0032, 0034; fig.2,13-14,21-para.0064, 0066-, and wherein the wiring position is displayed as a three-dimensional information (fig.13- para.0055, 0064, 0066-0067, 0072,0076-0077).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Toyama et al. with the teachings of Hadley et al., the motivation being to provide three-dimensional geometric data to allow visualization of the data and enhance systems and wire integration logical data with three-dimensional physical design information, and allow a user to select a trace wire and a three-dimensional wire harness model type, as desired.
Toyama et al. in view of Hadley et al. do not expressly disclose wherein the wiring procedure selection buttons are displayed in different colors based on an application of the wire harness.
	However, in Toyama et al. in view of Hadley et al., Toyama et al. discloses where wires in the same wiring route are identified so as to be grouped and identified to a same bundle (Toyama-fig.4- para.0040- electric wires in the same wiring route belong to the same bundle in a wire harness. For example, W-1a, W-1b, and W-1c belong to the same bundle). Toyama et al. further discloses where electric wires that have already being wires are displayed in solid lines and electric wires that have yet to be wired are displayed in dashed lines (Toyama-figs.6-7- para.0044, 0047). Hadley et al. discloses where a user navigates to the desired connection in a master wire cache, where a user may be provided with selectable net column to sort table data by net, and where each wire or net may be colored differently in both 3D physical data window and logical data window (para.0077; figs.16-21; where 3D physical data window and logical data window are read as application of wire harness).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device disclosed by Toyama et al. by displaying the selectable entries of wires of different bundles (i.e. Fig.4-Toyama-No. 1-3, Wire ID W-1a, 1b, 1c correspond to a same bundle and Wire ID W-2a, 2b, 2b different bundle) in different color, so as to be displayed in one color in Logical data window (table) and a different color in 3D physical data window, as disclosed by Hadley et 
As to Claim 7, Toyama et al. in view of Hadley et al. disclose wherein wiring route numbers indicating an order of the wiring routes for wiring the wire harness are displayed in the wiring position display region. (Toyama-figs.4, 6- para.0036-0040, 0045, 0054-0056- the wiring route of three electric wires W-1a, W-1b, and W-1c is displayed, and the wiring route of the four electric wires W-2a, W-2b, W-2c, and W-2d is subsequently displayed).

As to Claim 8, Toyama et al. in view of Hadley et al. disclose wherein the display in the wiring position display region is such that a virtual routing space showing all the wiring routes of the wire harness is displayed in the wiring position display region and a wiring route of the wire harness corresponding to the selected wiring procedure selection button is superimposed on a corresponding position in the virtual routing space (Toyama-para.0068; Hadley-figs.13,16,19,21; para.0065-0066, 0074-WHI, WHA displays all the connection routes under each respectively and a selected one is displayed in the 3D window; para.0077- the resulting traced connection is displayed in 3D physical data window).

As to Claim 11, Toyama et al. in view of Hadley et al. disclose wherein the plurality of wiring procedure selection buttons displayed in the procedure display region are arranged so as to be grouped by the wire harness to be wired (Toyama-fig.3-4, 12-13-the wires corresponding to the identified or selected harness are displayed collectively (grouped); Hadley-fig.13,16,19- each selection plus sign next to the sub-tree name may be expanded- para.0064-0066, 0074).


As to Claim 19, Toyama et al. in view of Hadley et al. disclose wherein wiring route numbers indicating an order of the wiring routes for wiring the wire harness are vertically displayed in the wiring position display region (Toyama-figs.3-6, 9-10-0055-0056- the identified wire and corresponding wiring route are listed in order and vertically displayed (as depicted in figs.4) and the operator connects in the order of the routing route; Hadley-figs.13-19-para.0066-0068, 0074).  

As to Claim 20, Toyama et al. in view of Hadley et al. disclose wherein, for each of the wiring route numbers, the wiring procedure selection buttons are horizontally arranged to correspond to the order of the wiring routes for the wiring the wire harness (Toyama-figs.3-4,8-9,12-13- for each selected harness, the identified wires and corresponding wiring route (arranged horizontally) are listed in order and the operator connects in the order of the routing route; Hadley-figs.13-19-para.0064, 0066-0068, 0074).
Toyama et al. in view of Hadley et al. do not expressly disclose where the wring procedure selection buttons are horizontally arranged. However, Hadley et al. discloses where the wiring procedure selection buttons (plus sign and the checkbox next to element name) are displayed in a navigation mode in a vertical direction (Hadley-figs.13-19-para.0064, 0066-0068, 0074). The re-arrangements of parts or shifting the position of one part to another would not have modified the operation of the device, therefore producing the same measurement results. In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975)).



As to Claim 25 has limitations similar to those of Claim 5 and are met by the references as set forth above.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyama et al. (US 2016/0225492) in view of Hadley et al. (US 2012/0271596), further in view of Rosman LaFever et al. (US 2012/0304105, hereinafter LaFever).
As to Claim 9, Toyama et al. in view of Hadley et al. do not expressly disclose, but LaFever et al. discloses: wherein, in the wiring position display region, position identification information is displayed at a plurality of positions in a longitudinal direction of the wire harness for identification of said positions when displaying the wiring position of the wire harness so as to be superimposed on the corresponding position in the virtual routing space (para.0056, 0079, 0083, 0086, 0093-0096, 0128-0129). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Toyama et al. in view of Hadley et al. by, by displaying location information and/or spatial information in the three-dimensional view with respect to a selected component, as disclosed by LaFever et al., the motivation being so that an operator may be able to identify .

Claim 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyama et al. (US 2016/0225492) in view of Hadley et al. (US 2012/0271596), further in view of Sharma et al. (US 2011/0196655).
As to Claim 14, Toyama et al. in view of Hadley et al., do not expressly disclose, but Sharma et al. discloses:  wherein the main body includes a body of a vehicle, and the interior of the main body includes structural components of the body of the vehicle (fig.8A-8C- geometric shape of the vehicle and route path-paras.0028-0029,0043-0044,0052-0057,0060-0061, 0068).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Toyama et al. in view Hadley et al, by generating a three-dimensional space reservation system as disclosed by Sharma et al., the motivation being to enable the user to visualize various signals that are communicated between equipment and type of signals carried by a pathway selected by the user, this may help the user in performing analysis and save time required to manually search the various components connected in the three-dimensional functional space reservation system (Sharma-para.0053).

As to Claim 15, Toyama et al. in view of Hadley et al, as modified by Sharma et al., disclose wherein the body of the vehicle is displayed as the three-dimensional information in the wiring position display region (Toyama-para.0068; figs.6-7,10-11- worktable 7; Hadley-figs.13-17,21; Sharma-figs.8A-C- 0052-0056, 0060-0061, 0068).



As to Claim 17, Toyama et al. in view of Hadley et al., as modified by Sharma et al. disclose wherein the body of the vehicle and the structural components of the body of the vehicle are displayed as the three-dimensional information in the wiring position display region (Toyama-para.0068; figs.6-7,10-11- worktable 7; Hadley et al.; Sharma- fig.8A-8C- paras.0028-0029,0043-0044, 0052-0056,0060-0061, 0068-body, route and pathway)
 
As to Claim 18, Toyama et al. in view of Hadley et al., as modified by Sharma et al., disclose wherein the wiring position display region displays the body of the vehicle and the structural components of the body of the vehicle in a three-dimensional virtual space based on the three-dimensional information (Toyama-para.0068; Hadley-fig.13-14,21; Sharma-figs.8-para.0028, 0038,0044,0060-0061).

Claims 23-24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyama et al. (US 2016/0225492) in view of Hadley et al. (US 2012/0271596), further in view of DeStories et al. (US 2016/0335800).
As to Claim 23, Toyama et al. in view of Hadley et al. do not expressly disclose wherein the application of the wire harness includes a purpose of use of the wire harness as one of a direct current (DC), an alternate current (AC), and shield and grounding.
	DeStories et al. discloses a plug map for a wire harness, where wires are placed in openings having different shaded outlines, where the shaded outlines of the openings may indicate a type of wire that will 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Toyama et al. in view of Hadley et al. with the teachings of the DeStories et al., the motivation being to differentiate between the types of wires that will be inserted into the plug. 

As to Claim 24, Toyama et al. in view of Hadley et al. disclose  wherein, in a same wiring route, the wiring procedure selection buttons are distinguished by a type of the wiring harness for the application of the wiring harness (Toyama-fig.4- the wires and wiring routes corresponding to the selected harness are displayed and may be selected by user; Hadley-figs.13, 16-21- harness assembly where user may click a “+” sign icon and expand selected subtrees).  
Toyama et al. in view of Hadley et al. do not expressly disclose where the wire harness is [in] one of a direct current (DC), an alternate current (AC), and shield and grounding.
DeStories et al. discloses a plug map for a wire harness, where wires are placed in openings having different shaded outlines, where the shaded outlines of the openings may indicate a type of wire that will be placed into the opening, the shading may indicate at least one of different gauges, different materials, different transmission types, or other types of characteristics for wires to be inserted into the plug (para.0111).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Toyama et al. in view of Hadley et al. with the teachings of the DeStories et al., the motivation being to differentiate between the types of wires that will be inserted into the plug. 

As to Claim 26, Toyama et al. in view of Hadley et al. disclose wherein, in a same wiring route, the wiring procedure selection buttons are distinguished by different colors that correspond to an application of the wire harness (Toyama-figs.4,6- selectable wire entries and respective wiring routes; Hadley-figs.13,16-21-para.0077- where a user navigates to the desired connection in a master wire cache, and may be provided with selectable net column to sort table data by net, and where each wire or net may be colored differently in both 3D physical data window and logical data window).  
Toyama et al. in view of Hadley et al. do not expressly disclose based on a purpose of use of the wire harness for one of a direct current (DC), an alternate current (AC), and shield and grounding.
DeStories et al. discloses a plug map for a wire harness, where wires are placed in openings having different shaded outlines, where the shaded outlines of the openings may indicate a type of wire that will be placed into the opening, the shading may indicate at least one of different gauges, different materials, different transmission types, or other types of characteristics for wires to be inserted into the plug (para.0111).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Toyama et al. in view of Hadley et al., such that the selectable wire entries may be distinguished by a type of wire as disclosed by DeStories, the motivation being to differentiate between the types of wires that will be inserted into the plug. 

Allowable Subject Matter
Claim 10 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent Claim 10 is allowable over the prior for the reasaons noted in OA mailed 9/01/2020.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 09/01/2020 have been fully considered but they are not persuasive. 
Re Claim 5, applicant argues Toyama et al. in view of Hadley et al. do not disclose “wherein the wiring procedure selection buttons are arranged so as to correspond to an order of procedure for wiring the wire harness, and wherein the wiring procedure selection buttons are displayed in different colors based on an application of the wire harness'' as recited in claim 5. Indeed, in the telephone interview held on January 6., 2021, the Examiner agreed that the above amendment to claim 1 appears to overcome the prior art of record.”
However, the examiner respectfully disagrees. First and foremost, the statement “Indeed, in the telephone interview held on January 6., 2021, the Examiner agreed that the above amendment to claim 1 appears to overcome the prior art of record.” is incorrect. 
As stated in the Interview Summary mailed 01/06/2021 (which was granted to applicant as a courtesy from the office), the examiner stated:
 “Examiner indicated that the inclusion of the following would be helpful in further clarifying the claimed invention: the features as shown in Fig.2 and as described in paras.0040-0048 of instant application, where the wiring procedures are arranged and grouped by use or type of wire harness; and where the wiring position of the selected wire harness is superimposed on the virtual routing space displayed in the wiring position display region. (Applicant's representative is reminded that any claim amendments suggestion are in effort to advance prosecution, and are subject to an update search and further review of cited references and art of record).
No agreement was reached. Further search and consideration of the art will be given in due course of examination.”

Upon further consideration of the cited prior art, Toyama et al. in view of Hadley et al. disclose the claim limitations as now amended.  
In Toyama et al. in view of Hadley et al. Toyama et al. discloses:
wherein the wiring procedure selection buttons are arranged so as to correspond to an order of procedure for wiring the wire harness (fig.4-para.0036-0038; When a wire ID is selected, a wiring route of an electric wire having the wire ID can be identified {each entry number is read as a wring procedure selection button, as each entry may be selected and the wiring route corresponding to each wire is displayed, and where the wire IDs are arranged so as to correspond to an order of procedure of the wire harness corresponding to the harness ID 123-A/B}; fig.6A-C,8-para.0045- the wiring route of the three electric wires W-1a, W-1b, and W-1c is displayed, and the wiring route of the four electric wires W-2a, W-2b, W-2c, and W-2d is subsequently displayed in turn as shown in FIGS. 6A and 6B; fig.12-para.0056- display 4 provided in the controller 3…When the operator clicks the icon 4A {a wiring procedure selection button which corresponds to confirmation a first wiring route of an identified harness}, the controller 3 recognizes that the wiring of the electric wires W-1a, W-1b, and W-1c has been completed; para.0057- when the icon 4B {a wiring procedure selection button which corresponds to confirmation of a second wiring route} in FIG. 12B is clicked, the controller 3 confirms that the wiring of all the electric wires has been completed (FIG. 8, 5109, Y); fig.12-13-para.0060-0062- where inquires a next wire harness is to be manufactured).
Toyama et al. discloses where the plurality of entries displaying the harness identification, the corresponding wires and wiring routes may be selectable (as discussed above) and where an equipment capable of performing projection mapping on a three-dimensional structure that simulates a wiring route in which a harness is laid may be employed (para.0068). However, Toyama et al. does not expressly disclose selection buttons; wherein at least one of a main body and an interior of the main body is displayed as a three-dimensional information in the wiring position display region, wherein the wiring position is displayed as a three-dimensional information, wherein the wiring procedure selection buttons are displayed in different colors based on an application of the wire harness.
Hadley et al. discloses a plurality of selection buttons (figs.13,16-21- para.0064- the navigation window 1002 contains the following four navigation sub trees: Harness End Item (HEI), Wire Harness Installation (WHI), System, and Connection. Each sub tree can be expanded by double-clicking either the sub tree name or by selecting the plus sign next to the sub tree name; para.0065-System is a dynamically generated list of connections from FIODS organized by 6-digit system numbers. The WHI and WHA nodes below the system tree allow the user to choose which three-dimensional wire harness model type (Installation or Assembly) to use to display the connection route; para.0066-Connection is a dynamically generated list of connections from FIODS. Similar to the System tree, the WHI and WHA nodes below the connection tree allow the user to choose which three-dimensional wire harness model type (Installation or Assembly) to use to display the connection route; para.0074- The segment content viewer function provides an ability to view the wire content for a selected three-dimensional wire harness segment. The user is able to select a segment in either a WHA or WHI model and view the wires which route through the segment; para.0076-0077- As shown in FIG. 19, the user navigates to the desired connection, expands the system tree and selects the checkbox next to the desired connection. Once the associated 3D Wire Harness Models and Connection data have been loaded into the 3D Physical Data window and Logical Data window, the user is provided with a selectable net column to sort the table data by net); wherein at least one of a main body and an interior of the main body is displayed as a three-dimensional information in the wiring position display region (para.0030, 0032, 0034; fig.2,13-14,21-para.0064, 0066-0067, 0072,0076-0077), and wherein the wiring position is displayed as a three-dimensional information (fig.13- para.0055, 0064, 0066-0067, 0072,0076-0077).

Toyama et al. in view of Hadley et al. do not expressly disclose wherein the wiring procedure selection buttons are displayed in different colors based on an application of the wire harness.
	However, in Toyama et al. in view of Hadley et al., Toyama et al. discloses where wires in the same wiring route are identified so as to be grouped and identified to a same bundle (Toyama-fig.4- para.0040- electric wires in the same wiring route belong to the same bundle in a wire harness. For example, W-1a, W-1b, and W-1c belong to the same bundle). Toyama et al. further discloses where electric wires that have already being wires are displayed in solid lines and electric wires that have yet to be wired are displayed in dashed lines (Toyama-figs.6-7- para.0044, 0047). 
Hadley et al. discloses where a user navigates to the desired connection in a master wire cache, where a user may be provided with selectable net column to sort table data by net, and where each wire or net may be colored differently in both 3D physical data window and logical data window (para.0077; figs.16-21-3D physical data window and logical data window are read as application of wire harness).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device disclosed by Toyama et al. by displaying the selectable entries of wires of different bundles (i.e. Fig.4-Toyama-No. 1-3, Wire ID W-1a, 1b, 1c correspond to a same bundle and Wire ID W-2a, 2b, 2b different bundle) in different color, so as to be displayed in one color in Logical data window (table) and a different color in 3D physical data window, as disclosed by Hadley et al., the motivation being to allow visualization of the data and enhance systems and wire integration 
Therefore, given the broadest interpretation of the claim in light of the specification, Toyama et al. in view of Hadley et al. disclose the limitations as claimed.
New Claims 22-26 are treated as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  see PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627